1844 <Rev~ 06/17> ease 2:19-cv-0100@I>YTL MMMrSHEE”E 03/08/19 Page 1 of 9

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE 0F THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Doug|as Johnson Rightway Courier, LLC, and
Richard Forsyth
(b) County of Residence of First Listed Plaintiff BUCKS County of Residence of First Listed Defendant BUCkS
(EXCEPT IN U.s. PLAINTIFF CA SES) (IN U.s. PLAlNT/FF cAsEs oNLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) AttOmCyS (Fl`rm Name, Address, and Telephone Number) AttOI’Il€yS (IfKFlOWn)

Stan|ey B. Cheiken, 2617 Huntingdon Pike, Huntingdon Va||ey, PA 19006
215-572-8600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an "X" in OneBa.\' Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Boxfor Plainliff
(For Diversity Cases Onl)y and One Boxfar Defendant)
ij 1 U.S. Government g 3 Federal Question PTF DEF PTF DEF
Plaintifi` (U.S. GovernmentNot a Party) Citizen of This State \J 1 Cl 1 Incorporated or Principal Place Cl 4 Cl 4
ofBusiness In This State
El 2 U.S. Govemment Cl 4 Diversity Citizen of Another State D 2 Cl 2 Incorporated and Principal Place D 5 13 5
Defendant (Indicate Cl'tizenship afParties in Ilem III) of Business In Another State
Citizen or Subject of a Cl 3 Cl 3 Foreign Nation Cl 6 D 6
Foreign Country
lV. NATURE OF SUIT (Place an "X' in one Bax Only) Click here for: Nature ofSuit Code Descri »tions.
l coNTR_.LCT 1 To_lg.Ts 1 FORFEHURE;PENALYY "'"\ W. '_*
El 110 Insurance PERSONAL INJURY PERSONAL INJURY Cl 625 Drug Related Seizure Cl 422 Appeal 28 USC 158 El 375 False Claims Act
13 120 Marine Cl 310 Airplane |J 365 Personal Injury - of Property 21 USC 881 El 423 Withdrawal ij 376 Qui Tam (31 USC
Cl 130 Miller Act lj 315 Airplane Product Product Liability D 690 Other 28 USC 157 3729(a))
EJ 140 Negotiable Instrument Liability |’J 367 Health Care/ El 400 State Reapportionment
3 150 Recovery of 0verpayment El 320 Assault, Libel & Pharmaceutical FXED:Z:Y§’QJ,G‘YJK t El 410 Antitrust
& Enforcernent of Judgmem Slander Personal Injury CI 820 Copyrights Cl 430 Banks and Banking
fl 151 Medicare Act Cl 330 Federal Employers’ Product Liability 13 830 Patent 13 450 Commerce
Cl 152 Rccovery of Defaulted Liability C| 368 Asbestos Personal ij 835 Patent - Abbreviated ij 460 Deportation
Student Loans Cl 340 Marine Injury Product New Drug Application IJ 470 Racketeer Influenced and
(Excludes Veterans) D 345 Marine Product Liability g 840 Trademark Corrupt Organizations
13 153 Recovery of Overpayment Liability PERSONAL PROPERTY LAB__(L§ SOQIA`L §E§:i§§i §§ I:l 480 Consumer Credit
of Veteran’s Benefits \J 350 Motor Vehicle 13 370 Other Fraud 13 710 Fair Labor Standards |J 861 HIA (l395ff) Cl 490 Cable/Sat TV
El 160 Stockholders’ Suits \J 355 Motor Vehicle 13 371 Truth in Lending Act |J 862 Black Lung (923) Cl 850 Securities/Commodities/
13 190 Other Contract Product Liability CI 380 Other Personal |J 720 Labor/Management |:l 863 DIWC/DIWW (405(g)) Exchange
Cl 195 Contract Product Liability Cl 360 Other Personal Property Damage Relations |:l 864 SSID Titlc XVI |:l 890 Other Statutory Actions
3 196 Franchise lnjury CI 385 Property Damage Cl 740 Railway Labor Act Cl 865 RSI (405(g)) |J 891 Agricultural Acts
ij 362 Personal Injury ~ Product Liability l:l 751 Family and Medical IJ 893 Environmental Matters
Medjcal Ma_lpractice ~__ Leave Act CI 895 Freedom of lnformation
l REAL PROPERTY CIVIL RTGHTS " PB!SQNER ?ETITIONS Cl 790 Other Labor Litigation DERAL 'I`AX SU!TS Act
Cl 210 Land Condemnation ij 440 Other Civil Rights Habeas Curpus: Cl 791 Employee Retirement Cl 870 Taxes (U.S. Plaintiff Cl 896 Arbitration
D 220 Foreclosure Cl 441 Voting Cl 463 Alien Detainee Income Security Act or Defendant) 13 899 Administrative Procedure
3 230 Rent Lease & Ejectment [l 442 Employment ij 510 Motions to Vacate Cl 871 IRS_Third Party Act/Review or Appeal of
-:l 240 Torts to Land Cl 443 Housing/ Sentencc 26 USC 7609 Agency Decision
Cl 245 Tort Product Liability Aceommodations |:l 530 General |J 950 Constitutionality of
[l 290 All Other Real Property EI 445 Amer. w/Disabilities - |Il 535 Death Penalty IMMIGRA‘I`!ON State Statutes
Employment Other: I:l 462 Naturalization Application
El 446 Amer. w/Disabilities - |Il 540 Mandamus & Other IJ 465 Other Immigration
Other IJ 550 Civil Rights Actions
Cl 448 Education Cl 555 Prison Condition
Cl 560 Civil Detainee -
Conditions of
Confinement
`7. ORIGIN (Place an "X" in One Box Only)
Ml Original IJ 2 Removed from I:l 3 Remanded from Cl 4 Reinstated or |J 5 Transferred from ij 6 Multidistrict |:l 8 Multidistrict
Proceeding State Court Appellate Court Reopencd Anoth¢r District Litigation - Litigation -

(speci/{i)) Transfer Direct File
Cite the U.S. Civil Statute under WhiCh yOll are filing (Dl) not cite jurisdictional statutes unless diversity)i
Fair Labor Standards Act, 29 U.S.C. Section 201, et seq
Brief description of cause:
Misc|assifcation of non-exempt employee, failure to pay overtime

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIl. REQUESTED IN \'_'I cHEcK rF THIS ls A cLAss ACTION DEMAND $ cHEcK YES only if demanded in Complainfr
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 25,000.00 JURY DEMAND: 11 Yes DNO
VIII. RELATED CASE(S) S
ee inst ct`ans .'
IF ANY / ( m l ) JUDGE//j, ,.`l //) DOCKET NUMBER
DArE B/é// <7 slGNAQl:/EB):QRNYW)
FoR oFFlcE UsE oNLY fj W `V

RECEIPT # AMOUNT AP YING IFP J'UDGE MAG, JUDGE

 

UNITED sTATEs DIsTRIcT coURT
CaS€ 2119'CVMB@E|EBS'HEQO§1$®&Uer Fld£NbQBiQBJIJAQ P<'J\Q€ 2 Ol° 9

DESIGNATION FORM
(to be used by counsel or pro se plaintip” to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Addressofplaintiff: 33 Dawn Road, Levittown, PA 19056

 

Address OfDefendam; 146 A|berts Way, Langhorne, PA 19047

 

Place of Accident, Incident or Transaction: BUCKS County’ PA

 

 

RELA TED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

 

 

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?
4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
case filed by the same individual? _
1 certify that, to my knowledge, the within case I:l is / E is not related to any case n nding or within one year previously terminated action in

this court except as noted fbove.

/) » .
DATE; % / § l ll \ _, 4 62106
i Aorr/e`y_:at-Law / Pro Se Plainti)]/ Attorney I.D. # (zfapplicable)

 

 

CIVIL: (Place a \/ in one category only)

Federal Question Cases: Diversily Jurisdiction Cases:

 

 

 

 

 

A. B.
l:l 1 Indemnity Contract, Marine Contract, and All Other Contracts m l. Insurance Contract and Other Contracts
|:l 2 FELA I:| 2. Airplane Personal Injury
|:] 3 J ones Act-Personal Injury I:I 3. Assault, Defamation
I:I 4 Antitrust |___| 4. Marine Personal Injury
E 5 Patent l:] 5 . Motor Vehicle Personal Injury

6 Labor-Management Relations |:| 6. Other Personal Injury (Please specifj)):
|:| 7 civil Rights |:| 7. Produch Liability
m 8 Habeas Corpus m 8. Products Liability ~ Asbestos
E 9. Securities Act(s) Cases m 9. All other Diversity Cases

10. Social Security Review Cases (Pl€ase SP€Cl'fy)-'
ll. All other Federal Question Cases

(Please speci/j)).~ Fair Labor Standards Act
ARBITRATION CERTIFICATION
( T he ejfect of this certification is to remove the case from eligibility for arbitration.)

1, , counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

m Relief other than monetary damages is sought.

DATE:

 

Attomey-at-Law /Pro Se Plainti” Attomey I.D. # (ifapplicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 

Case 2:19-cv-OlOOO-PBT Document 1 Filed 03/08/19 Page 3 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

DOUGLAS JOHNSON
CIVIL ACTION
Plaintiff,
v. No.
RIGHTWAY COURIER, LLC; and
RICHARD FORSYTH JURY TRIAL DEMANDED

Defendant.

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff shall
complete a case Management Track Designation Form in all civil cases at the time of filing the complaint and
serve a copy on all defendants (See § 1103 of the plan set forth on the reverse side of this form.) In the event
that a defendant does not agree with the plaintiff regarding said designation, that defendant shall, with its first
appearance, submit to the clerk of court and serve on the plaintiff and all other parties, a case management track
designation form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. §2241 through §2255. ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits ( )
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( x )

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management ~ Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

management cases.) ( )
(f) Standard Management - Cases that do not fall into any one of the other tracks. ( )
Stanley B. Cheiken /7 ' ,
6 /
:/é/// \ ///
Date Attorney-at-law Kt`tofney for Plaih'tiff"/
(215) 572-8600 (215) 572-7 838 sbc@cheikenlawfirm.com

 

 

 

Telephone Fax Number Email Address

Case 2:19-cv-OlOOO-PBT Document 1 Filed 03/08/19 Page 4 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DOUGLAS JOHNSON, : CIVIL ACTION
33 Dawn Road ‘
Levittown, PA 19056,
No.
Plaintiff,

V.
JURY TRIAL DEMANDED
RIGHTWAY COURIER, LLC
146 Alberts Way
Langhorne, PA 19047,

-and-
RICHARD FORSYTH
146 Alberts Way
Langhorne, PA 19047,

Defendants.

 

COMPLAINT

Plaintiff Douglas Johnson, by and through undersigned counsel, hereby brings this action

against defendant Rightway Courier, LLC and Richard Forsyth, and avers as follows:
PARTIES

l. Plaintiff Douglas Johnson (“Johnson”) is an adult individual residing at 33 Dawn
Road, Levittown, PA 19056.

2. Defendant Rightway Courier, LLC (“Rightway”) is a limited liability company
organized and existing under the laws of the Comrnonwealth of Pennsylvania with its registered

office located at 146 Alberts Way, Langhorne, PA 19047.

Case 2:19-cv-01000-PBT Document 1 Filed 03/08/19 Page 5 of 9

3. Defendant Richard Forsyth (“Forsyth”) is an adult individual residing at 146
Alberts Way, Langhorne, PA 19047. At all times relevant hereto, Forsyth has been the managing

member of Rightway.

JURISDICTION AND VENUE
4. The Court has original subject matter jurisdiction over this action pursuant to 28
U.S.C. §1331 because the claims herein arise under the laws of the United States, specifically the
Fair Labor Standards Act (“FLSA”). The Court has supplemental jurisdiction over the related
state law claims pursuant to 28 U.S.C. §1367 because the claims arise out of the same set of
occurrences and are based upon a common nucleus of operative facts.
5. Venue lies within this Judicial District pursuant to 28 U.S.C. §l39l(b)(l) and (2)

because the Defendants reside herein and the events giving rise to this lawsuit occurred herein.

 

FACTUAL BACKGR()UND
6. Johnson commenced his employment with Rightway as a Dispatcher on or about
August 31, 2015.
7. At the time of his hire, and for the remainder of his employment with Rightway,

Johnson reported directly to Forsyth, the owner of Rightway.

8. At the time of his hire, it was agreed that Johnson would be paid a weekly salary
of $800.

9. After approximately one year, Johnson’s salary was increased to $840 per week.

10. At the time of his hire, and for the remainder of his employment, at the direction
and insistence of Forsyth, Johnson was misclassified as an employee who was exempt from

receiving overtime pay.

Case 2:19-cv-01000-PBT Document 1 Filed 03/08/19 Page 6 of 9

ll. In fact, under the requirements of the law, Johnson was not an exempt employee
and was entitled by law to overtime pay when he worked in excess of forty hours in a given
workweek.

12. Throughout his employment, Johnson was routinely required to work in excess of
forty hours per workweek.

13. Nevertheless, Johnson was never paid for his hours when he worked more than

forty hours in a given workweek.

COUNT I
VIOLATION OF THE FLSA
FAILURE TO PAY OVERTIME

14. The averments contained in paragraphs l through 13 above are incorporated
herein by reference as though set forth at length.

15. At all times relevant hereto, Rightway was an “employer” within the meaning of
the FLSA.

16. At all times relevant hereto, Johnson was an “employee” within the meaning of
the FLSA.

17. Under the FLSA, an employer must pay an employee at least one and one half
times his or her base rate for each hour worked in excess of forty hours per workweek.

18. Rightway violated the FLSA by intentionally misclassifying Johnson as an
exempt employee, and by failing to pay Johnson at least 1.5 times his regular rate of pay for the

hours he worked in excess of 40 in a workweek.

Case 2:19-cv-01000-PBT Document 1 Filed 03/08/19 Page 7 of 9

19. As a direct and proximate result of Rightway’s unlawful conduct, Johnson has
suffered damages in the amount of $lO,765.50 in unpaid wages during the three year period prior
to the filing of this lawsuit

20. Rightway’s conduct as aforesaid was willful and was not based upon any
reasonable interpretation of the law.

21. Additionally, Johnson is entitled to liquidated damages in an amount equal to the
unpaid wages due to him.

22. Under the FLSA, in addition to unpaid wages and liquidated damages, Johnson is
also entitled to an award of reasonable attorney’s fees.

23. Forsyth is personally liable for Rightway’s violation of the law because he is the
owner of Rightway, he exercised day-to-day control of the operations of Rightway, and he was
personally responsible for the supervision and payment of Rightway’s employees.

WHEREFORE, plaintiff Douglas Johnson demands judgment in his favor and against
defendants Rightway Courier, LLC and Richard Forsyth, jointly and severally, in the amount of
810,765.50 in compensatory damages, and 810,765.50 in liquidated damages, together with
prejudgment interest, reasonable attorney’s fees and costs of suit.

COUNT II
VIOLATION OF THE PENNSYLVANIA MINIMUM WAGE ACT
FAILURE TO PAY OVERTIME

24. The averments contained in paragraphs l through 23 above are incorporated
herein by reference as though set for at length.

25. At all times relevant hereto, Rightway was responsible for paying wages to
Johnson.

26. At all times relevant hereto, Johnson was an “employee” of Rightway within the

Case 2:19-cv-01000-PBT Document 1 Filed 03/08/19 Page 8 of 9

meaning of the Pennsylvania Minimum Wage Act.

27. Under the Pennsylvania Minimum Wage Act, an employer must pay an employee
at least one and one half times his or her base rate for each hour worked in excess of forty hours
per workweek.

28. Rightway violated the Pennsylvania Minimum Wage Act by not paying Johnson
at least 1.5 times his base rate when he worked in excess of 40 hours per workweek.

29. As a direct and proximate result of Rightway’s unlawful conduct, Johnson has
suffered damages in the amount of $10,765.50 in unpaid overtime premium during the three year
period prior to the filing of this lawsuit.

30. Rightway’s conduct as aforesaid was willful and was not based upon any
reasonable interpretation of the law.

31. Under the Pennsylvania Minimum Wage Act, in addition to unpaid wages,
Johnson is also entitled to an award of reasonable attorney’s fees.

WHEREFORE, plaintiff Douglas Johnson demands judgment in his favor and against
defendant Rightway Courier, LLC, in the amount of 810,765.50 in compensatory damages,
together with prejudgment interest, reasonable attorney’s fees and costs of suit.

COUNT III
VIOLATION OF THE PA WAGE PAYMENT AND COLLECTION LAW
FAILURE TO PAY WAGES OWED

32. The averments contained in paragraphs 1 through 31 above are incorporated

herein by reference as though set for at length.

33. Rightway violated the PA Wage Payment and Collection Law by not paying

Johnson wages owed as aforesaid in the amount of $10,765.50.

34. Pursuant to the PA Wage Payment and Collection Law, Johnson is entitled to

Case 2:19-cv-01000-PBT Document 1 Filed 03/08/19 Page 9 of 9

liquidated damages in the amount 25% of the total unpaid wages, or an additional $2,691.38.
35. Under the PA Wage Payment and Collection Law, in addition to unpaid wages,
Johnson is also entitled to an award of reasonable attorney’s fees
36. At all relevant times, Forsyth was the decisionmaker on behalf of Rightway and
Forsyth’s conduct was willfully calculated to avoid paying wages due to Johnson. As such,
Forsyth is individually liable under the PA Wage Payment and Collection Law.
WHEREFORE, plaintiff Douglas Johnson demands judgment in his favor and against
defendants Rightway Courier, LLC and Richard Forsyth, jointly and severally, in the amount of
$10,765.50 in compensatory damages and $2,691.38 in liquidated damages, together with

prejudgment interest, reasonable attorney’s fees and costs of suit. _,/

Date: March 6, 2019

 

 

2617 Huntingdon Pike
Huntingdon Valley, PA 19006
(215) 572-8600

Attorney for Plainti]jf

